DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 09/27/2021. Claims 1-10 are elected for examination. Claims 1-10 are pending. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 05/03/2019, 09/09/2019, and 12/28/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  
Claim 7 recites “the control unit encrypts … a CA certificate …” The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

7.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
8.	Claim 1 recites “a control unit… to encrypt… on a basis of a digital certificate…” and “the control unit …and causes the communication unit to transmit…”
Claim 3 recites “wherein the control unit causes the communication unit to transmit … causes the communication unit to transmit …”
Claim 4 “… and further transmits… on a basis of control of the control unit”.
an input/output unit configured to allow a user to select …”
	Claim 6 recites “wherein the control unit causes the communication unit to transmit …”
	Claim 8 recites “wherein the control unit causes the communication unit to transmit …”
Claim 9 recites “the control unit causes the communication unit to transmit …”
9. 	The specification (PGPub, paragraphs 66, 67, 78, 104,140, 141,143, 158, and 160) does not describe how the communication unit, the control unit, and the input/output unit configured and cause to perform the method steps. The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01).
10.	Claim 3 recites “… on a basis of payment approval received from the certificate authority server”. The claim does not indicate which device receives the approval. BRI says it does not have to be the communication unit. The specification does not support, the communication unit transmitting the payment request on a basis of an approval received at another device. 
Claim 10 recites “wherein the communication unit establishes wireless communication with the connection device on a basis of an advertisement transmitted from the connection device”. Here, BRI says the advertisement is not at the communication unit. The specification does provide for how the communication unit establishes a wireless communication with the connection device when the advertisement is, for example, is in transit or received at a device other than the communication unit (or “wireless communication device”)
11.	Claim 2 is rejected under the same rationale as claim 1 because claim 2 inherit the deficiencies of claim 1 due to its dependency.

Katz
12.	Claim 7 recites “the control unit encrypts… on a basis of the server certificate and a CA certificate issued from the certificate authority server”. Additionally, claim 1, from which claim 7 depends, requires that the control unit encrypts “on a basis of a digital certificate”. Therefore, giving claim 7 its BRI the “control unit” encrypts a wireless communication channel on the basis of three certificates. According, to the specification, however, the channel is encrypted by a single “digital certificate” which can be a “server certificate” or a “CA certificate” (PGPub, paragraphs 35, 63, and 77).
13.	Claim language does not appear in the Specification (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).


14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


15.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
17.	Claim 1 limitations “a communication unit” and “a control unit”, and claim 5 limitations “an input/output unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear whether they are hardware or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
18.	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
19.	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Unclear scope
20.	Claim 2 recites “a type of payment selected by a user”.
Claim 10 recites “… an advertisement transmitted from the connection device”. 
21.	Underlined claim limitations are indefinite in light of the specification (PGPub, paragraphs 31, 59, 145, and 162). 
22. 	Claim 7 recites “the control unit… a CA certificate issued from the certificate authority server”. However, claim 7 is directed to the “wireless communication device”. Therefore, it is not clear whether the claim is directed the functionality of the “wireless communication device” or combination “wireless communication device” and “certificate authority server”. 
23. 	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
Means Plus Function
24. 	Claim 1 recites “communication unit” (Fig 4, item 110; PGPub, paragraphs 74-76), and “control unit” (Fig 4, item 120; PGPub, paragraphs 63-69). The “units” are not correlated to the hardware configuration of the wireless communication device described in figure 8 and paragraphs 30-31 and 119-130 of the PGPub..
25.	The supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function, MPEP 2181 I.
26.	Claims 3-4, 6, and 8-9 are rejected under the same rational as claim 1 because claims 3-4, 6, and 8-9 inherit the deficiencies of claim 1 due to their dependency.
Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150052064A1 – Karpenko et al. - Discloses methods and apparatus for securely processing remote transactions where processing a remote transaction initiated by a mobile device and providing encrypted payment credentials to the transaction processor application.
US20180070202 A1 – Mujibiya et al. – Discloses a portable wireless communication device that configured to store a relative position of each of a plurality of partner communication devices; a movement information reception unit configured to sequentially receive movement destination information indicating a movement destination of each of the plurality of partner communication devices.
US20130054473A1 – Jan et al. – Discloses a secure payment method, a mobile device and a secure payment system where method including steps of: transmitting an encrypted payment request packet from a payment service provider to a mobile device; receiving the encrypted payment request packet by a first operating system running within a normal domain of the mobile device.
US20050177716A1 – Ginter et al. – Discloses systems and methods for secure transaction management and electronic rights protection where electronic appliances such as computers equipped in accordance with the present invention help to ensure that information is accessed and used only in authorized ways, and maintain the integrity, availability, and/or confidentiality of the information.
US20130080276A1 – Granbery – Discloses an electronic device to execute the instructions sending information regarding a transaction to a user device that is participating in the transaction, interrupting the communication session, pausing for a time to allow the user device to process the information.
US20070283151A1 – Nakano et al. – Discloses an information processing device that receives services from at least one server connected thereto via a network, using an application program that securely communicates with the server.

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692